Order unanimously affirmed without costs. Memorandum: Plaintiff commenced, this action, individually and on behalf of *1002her infant son, who was burned by hot coffee while with his parents in defendant supermarket. Plaintiff alleges that her son ran up to a self-service coffee counter and pulled a cup of hot coffee off of the counter, burning his chest. Because a jury could reasonably conclude that the self-service counter, which allowed the placement of hot liquids within reach of small children, constituted a dangerous and defective condition and was the proximate cause of the child’s injuries, Supreme Court properly refused to grant defendant’s motion for summary judgment dismissing the complaint (see generally, Cameron v Bohack Co., 27 AD2d 362). The denial of summary judgment in this case does not hold defendant to an unreasonable standard of care (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, rearg denied 52 NY2d 784). (Appeal from Order of Supreme Court, Nassau County, O’Connell, J. — Summary Judgment.) Present — Pine, J. P., Fallon, Callahan, Balio and Davis, JJ.